PER CURIAM.
The defendant moved to dismiss the second amended complaint of the plaintiffs on the ground, among other things, that the facts alleged in such complaint and each count of it were insufficient to preclude the operation of section 320.59, Florida Statutes, 1959, F.S.A., commonly known as the guest statute. This motion was granted; plaintiffs declined to amend the complaint further, and as a consequence final judgment was entered. The appeal then ensued. We have made a careful analysis of the allegations involved and are impelled to the conclusion that the test prescribed in the case of Carraway v. Revell, Fla.1959, 116 So.2d 16, has not been met so as to state a cause of action. See also the case of Wilson v. Eagle, Fla.App.1960, 120 So.2d 207. The judgment is affirmed.
KANNER, Acting C. J., and SMITH and WHITE, JJ., concur.